Case: 09-30900     Document: 00511108134          Page: 1    Date Filed: 05/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 12, 2010
                                     No. 09-30900
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEVEN J. MERCADEL,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-409-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Defendant-Appellant
Mercadel has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Mercadel has filed responses to
the motion. The record is insufficiently developed to allow consideration at this
time of Mercadel’s claims of ineffective assistance of counsel; such claims
generally “cannot be resolved on direct appeal when [they have] not been raised
before the district court since no opportunity existed to develop the record on the

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-30900    Document: 00511108134 Page: 2      Date Filed: 05/12/2010
                                No. 09-30900

merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted). Our independent
review of the record, counsel’s brief, and Mercadel’s responses discloses no
nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2